DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 19 January, 2021.
Claim 1 has been amended.
Claims 1 - 7 are currently pending and have been examined.
The present application is a continuation in part of U.S. Application Number 13/372,365 now U.S. Patent Number 8,718,245.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The Claims are accorded a priority date of 29 December, 2015 in accordance with the analysis shown in the previous Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waterson et al.: (US PGPUB 2012/0179479 A1) in view of Davis et al.: (US PGPUB 2003/0028399 A1) and in view of Mistry et al.: (US PGPUB 2016/0219435 A1).
CLAIM 1
Waterson discloses a method for remote tele-health (0065) that includes the following limitations:
configuring a sensor to sense physiological data of a patient, wherein said sensor is in sensing range of the patient and is communicatively connected through a network, to an expert services platform coupled to the network; (Waterson paragraph 0042, 0049, 0055, 0107 – 0109);
automatically directing the patient computing device to a virtual waiting room associated with the healthcare provider; (Waterson paragraph 0100);
transmitting a notification to a provider computing device coupled to the network; (Waterson paragraph 0104, 0106);
initiating a two-way audiovisual communication session between the patient computing device and the provider computing device; (Waterson paragraph 0055, 0102, 0106)
transmitting audio communication between the patient and the healthcare provider; transmitting video of the patient from the patient computing device to the healthcare provider; (Waterson paragraph 0040, 0041, 0047, 0055, 0073, 0074, 0092, 0103, 0106);
transmitting physiological data from the sensor to provider computing device; (Waterson paragraph 0055, 0058);
receiving, at the patient computing device, healthcare advice from healthcare provider, said advice being based on an analysis of said physiological data and said(Waterson paragraph 0042, 0056 - 0059, 0185).
Waterson discloses a method and system for remote tele-health services that enables a remote practitioner to conduct a video conference with a patient. The system includes a multiplicity of vital sign monitors that communicate data to the remote practitioner’s computer, and instruction for connecting the vital sign monitors to the patient (i.e. configuring). A patient/user checks in and is advised to wait for the next available consultation. The patient is given a queue reference number. Examiner construes the queue as a “virtual waiting room”. The consultation is initiated by inserting an access card into a card reader, and audio, video and data from the various instruments are exchanged over a bi-directional link. (Video conferencing inherently includes displaying video, as well as outputting audio, of the distant entity.) The remote practitioner analyzes the patient information and provides a diagnosis, an electronic prescription, recommends additional tests or inoculations, or provide a referral to another medical professional participating in the tele-health network, or an emergency facility – i.e. advice. With respect to the following limitations:
an expert services platform hosted by a server coupled to the network; accessing, via a computing device coupled to the network, an initial web page provided by the counseling server by directing a web browser executing on the computing device to a universal resource locator (URL) associated with the initial web page; transmitting an access code entered by a user at the patient computing device to the counseling server; automatically directing the web browser of the patient computing device to a web page associated with the second healthcare provider; (Davis 0013, 0018, 0025, 0031, 0039, 0040, 0042, 0048, 0085, 0086, 0090, 0096).
Waterson discloses a system and method for performing remote tele-health services where sensor data, audio-visual communications and advice are communicated in a bi-directional manner between a patient computing device and a remote practitioner’s computer using satellite, cellular, wireless or terrestrial communication networks including an internet network (0168). Waterson does not expressly disclose that the experts services platform is hosted by a counseling server coupled to the network and that the patient accesses an initial web page provided by the server. 
Davis discloses an interactive healthcare coaching (i.e. counseling) system that includes a personal (i.e. initial) web page for patients that serves as an Internet-based health coach and provides audio/video consultations with clinicians and doctors in conjunction with personal communication devices. The patient’s personal web page is reached by manipulating the Internet in the normal fashion to an appropriate web address (i.e. accessing a URL of an initial web page provided by the server). In particular, the patient’s personal web page displays hyper-text links to services and information including video consultations with a doctor, or other clinician. The patient’s personalized web page is constructed for, and customized to, a specific patient by a healthcare professional (i.e. by a first healthcare professional). A patient may click a special web link (an access code) represented by a clinician’s name (i.e. a clinician that is both assigned to the patient and is currently available – a second healthcare provider) which causes the patient’s wherein the access code is issued by a first healthcare provider associated with the expert services platform and links the patient and a second healthcare provider associated with the expert services platform. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the telehealth system of Waterson so as to have included using an expert services platform hosted by a server, where the patient may access an initial web page for the server and subsequently transmit a link (i.e. an access code) to redirect a user’s computer from an initial web page to a web page associated with a selected healthcare provider, in accordance with the teaching of Davis, in order to allow for the use of ubiquitous web site technology for healthcare consultations, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to the following limitations:
a one-time access code; (Mistry 0005, 0016 - 0024).
Waterson/Davis discloses access codes issued by a healthcare provider and entered by a user at a computing device, but does not disclose the use of “one-time” access codes. Mistry discloses a video conferencing system that includes verifying the identity of a user via a verification code such as a digital certificate associated with the user. The verified user requests access to a video conference, and in response a one-time conference passcode is sent to the user. The user enters the one time passcode, and if the passcode is validated, the user joins (i.e. accesses) the conference. Therefore, it would have been obvious to one of ordinary skill in the 
CLAIMS 2 – 6
The combination of Waterson/Davis/Mistry discloses the limitations above relative to Claim 1. Additionally, Waterson discloses the following limitations:
receiving video, audio or text from the healthcare provider at the patient computing device during said consultation session; (Waterson paragraph 0035, 0040, 0041, 0047)
wherein said physiological data comprises one or more of EKG data, general exam camera data, ultrasound data, otoscope data, vital signs data, fundus scope, dental exam scope, anterior lens scope, dermatology scope, and endoscope data, labs; (Waterson paragraph 0049, 0055, 0072, 0075, 0086);
wherein said advice comprises a treatment plan comprising at least one of diagnosis descriptions, diagnosis axis codes, GAF scores with descriptions, current risk assessments, concerns/issues, short-term and long-term goals, treatment objectives, treatment strategy and intervention strategy, care plans and medication plans; (Waterson paragraph 0056, 0057, 0059, 0110, 0185, 0186);
wherein said healthcare advice comprises a prescription; wherein said healthcare advice comprises a notification that a prescription has been electronically sent to the patient's pharmacist; (Waterson paragraph 0057, 0186).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waterson .
CLAIM 7
The combination of Waterson/Davis/Mistry discloses the limitations above relative to Claim 1. With respect to the following limitations:
wherein said characteristic data is correlated with said video or audio data; (Rector column 3 line 11 – 20; column 11 line 5 – 57).
Rector discloses a system for temporal synchronization of video and associated physiological data. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the remote health consultation system of Waterson/Davis/Mistry so as to have included associating physiological data with video data, in accordance with the teaching of Rector, in order to provide a useful evaluation of a patient’s condition using temporally correlated physiological and video data, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Response to Arguments
Applicant's arguments filed 19 January, 20210 have been fully considered.
The U.S.C. 103 Rejection
Applicant argues that the one-time access code of Mistry “is not something that is issued by a first healthcare provider to connect a patient with a second healthcare provider, as required by the claims.” Applicant further asserts that the one-time access code in Mistry is only used to gain admission to a call that the user has already requested to join, which renders it useless in the 
However, it appears that the Applicant is arguing the references separately. For example, Mistry is only relied on to teach a “one-time access code”, not an access code issued by a first provider that links the patient with a second provider. Davis teaches a first provider who provides a patient personal web page that displays links (i.e. access codes) to video consultation services with other providers in the system. The fact that the one-time access code in Mistry “is only used to gain access to a call the user has already request to join” is similar to the claim’s requirement that the access code link the patient and the second provider. The access code is sent in response to the patient requesting such services in the first place.
Examiner notes that the recited one-time access code – issued by a first provider that links the patient with a second provider – is described as a referral code in the specification (00116 – 00118). Waterson teaches that a medical professional associated with the services platform (i.e. the Medical Call Center (MCC)) may recommend a patient visit another medical professional participating in the tele-health network – i.e. a referral (0059, 0110). Waterson provides an access card or card device which provides access when the card is inserted into a card terminal. (0096, 0102). Davis discloses a patient personal webpage, prepared by a healthcare professional (i.e. a first healthcare provider) that includes hyper-text links to video consultations provided by a doctor or other clinician (i.e. a second healthcare provider). A video consultation is accomplished with one click that links the patient to the clinician – i.e. an access code. What Waterson/Davis does not teach is a one-time access code, which is taught by Mistry; and in particular in the context of a one-time access code for access to an audio/video conference call.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2012/0040646 A1 to Garg et al discloses a system and method for delivering teleconference access information that includes an organizer who schedules a teleconference meeting between participants. The system provides a hypertext link to the teleconference and an access code, pass code or PIN which provides access to the conference.
US PGPUB 2004/0078436 A1 to Demsky et al. discloses a user who schedules a teleconference by sending a notification to participants, where the notification includes a password or other information necessary to access or connect with the teleconference. The conference may be a one-time teleconference which would inherently include a one-time access code. 
US PGPUB 2016/0048841 A1 to Johnson et al. discloses a video conference transfer system that includes transferring a customer from one specialist to another specialist during a teleconference.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”


/JOHN A PAULS/Primary Examiner, Art Unit 3626   
                                                                                                                                                                                                     Date: 9 March, 2021